Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendment filed 10/18/2021 in response to the Office Action of 4/16/2021 is acknowledged and has been entered.  Claims 1-24 are pending.  Claims 1-15 and 24 have been withdrawn.   Claims 16 and 21 have been amended.  Applicant election of species a1 is acknowledged. Claims 16-23  are currently under consideration.
Claim Objections
Claim 16 is objected to because of the following informalities: abbreviations such a.a.r  should be spelled out at the first encounter in the claims. Appropriate correction is required.  Appropriate correction is required.
Specification Objections
The specification is objected to as failing to provide proper antecedent basis for theclaimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: antecedent basis could not be found in the specification for the subject matter recited in claim 16, specifically 16E6 (a.a.r. 34-39). 
Applicant may obviate this objection by amending the specification to include the subject matter of original claim 1 i.e. 16E6 (a.a.r. 34-39)  without introducing new matter.
New Claim Rejections - 35 USC § 112- New Matter
Claims 16-23  are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
Independent claim 16 has been amended to recite 
[..] a conjugate pad configured to release a set of fluorescently labeled antibodies upon contact with fluid wicking on the test strip, the set of fluorescently labeled antibodies including a monoclonal antibody, 15F11 (a.a.r 13-24), bound to a solid phase reactant, and a monoclonal antibody, 24E11 (a.a.r.  67-76) or 16E6 (a.a.r. 34-39), conjugated to a plurality of fluorescent microparticles.  However, the instant specification appears devoid of such description comprising a conjugate pad configured to release a set of fluorescently labeled antibodies upon contact with fluid wicking on the test strip, the set of fluorescently labeled antibodies including a monoclonal antibody, 15F11 (a.a.r 13-24), bound to a solid phase reactant.  The specification does not mention  a solid phase reactant except in the background section in relation to US 6,509,196 to Brooks where Brooks discloses other methods involve providing solid phase reactant for an ELISA (see page 6 lines 18-20).  When consulting US 6,509.196, a solid phase reactant is referred to a micro microtiter plate [col 2, last paragraph).  Further, while the specification discloses a monoclonal antibody,15F11 bound to the solid phase, there is no disclosure that such an antibody  bound to the solid phase or to a solid phase reactant is included in conjugate pad.   The instant specification appears devoid of such description monoclonal antibody, [..] a conjugate pad configured to release a set of fluorescently labeled antibodies upon contact with fluid wicking on the test strip, the set of fluorescently labeled antibodies including a monoclonal antibody, 15F11 (a.a.r 13-24), bound to a solid phase reactant,
In addition, independent claim 16 has been amended to recite: a membrane sensitized with a test line of a Europium chelate printed on the test strip configured to selectively capture NT-proBNP.
The specification discloses  a hydrophilic membrane,104, that is sensitized to NT-proBNP through a test line 116 and to a control material (page 13 lines 10-13).  However, the instant specification appears devoid of such description comprising a  membrane sensitized with a test line of a Europium chelate printed on the test strip configured to selectively capture NT-proBNP.  While the specification discloses the test line solution may be mixed with a fluorescent reference material such as Eu-chelate, there is no disclosure that such  Europium chelate printed on the test strip can be configured to selectively capture NT-proBNP on the membrane.  In contrast the specification discloses that such material is washed away to avoid interference with the detection of the analyte (bridging paragraph pages 18-19). 
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  In this case, as previously explained, neither the original claims or the original spec/drawings provide EXPLICIT SUPPORT. The term "implicit disclosure" relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case) 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a conjugate pad configured to release a set of fluorescently labeled antibodies [..] including ” a monoclonal antibody, 15F11 (a.a.r 13-24), bound to a solid phase reactant, and a monoclonal antibody, 24E11 (a.a.r.  67-76) or 16E6 (a.a.r. 34-39), conjugated to a plurality of fluorescent microparticles, 
The scope of the claim is indefinite in several respects.  
The use of 15F11 24E11 16E6 as the sole means of identifying the claimed antibodies renders the claim indefinite because they are merely a laboratory designation which does not clearly define the claimed product, since different laboratories may use the same laboratory designation s to define completely distinct phages or cell lines expressing phages  For example antibody clone F11 has been reported to be mouse antibody to the human gene mtor. Or for ITGB3 (see https://www.biocompare.com/pfu/110447/soids/2452749/Antibodies/F11)  An antibody clone F11 is also specific for H pillory (https://www.creativebiolabs.net/anti-h-pylori-recombinant-antibody-clone-f11-145843.htm).  Applicant should amend the claim to provide an ATCC deposit accession number or other means of distinctly claiming the referenced antibody, such as catalog numbers or including the sequences.
Adding to the ambiguity is the parenthetical recitation of (a.a.r 13-24) (a.a.r.  67-76) (a.a.r. 34-39) as it is not clear as to whether the scope of the claim is limited to the recited antibody clones 15F11 24E11 16E6 or to antibodies binding the parenthetical regions (a.a.r 13-24) (a.a.r.  67-76) (a.a.r. 34-39) as an antibody specificity is not recited.  Further it is not clear as to how these antibodies relate to the analyte as the claim recites the parenthetical  (a.a.r 13-24) (a.a.r.  67-76) (a.a.r. 34-39) without reciting any structural features i.e. SEQ ID rendering the scope of the claim indefinite.  

Therefore, not clear as to what elements applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 17 recites the system of claim 16, wherein a reference fluorescent material is co-located on the test line of the test strip.  It is not clear as to whether a reference fluorescent is printed at the test line in addition to EU-chelate or is located in the conjugation pad and migrates to co-localize at the test line.  Therefore, not clear as to what elements applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 21 recites the limitation " the system of claim 16, wherein the test line is measured when the test strip is inserted into the slot and before a lateral flow commences to obtain a reference measurement used to account for a path length between a detector in the optical system and the fluid of the blood, serum or plasma in the test strip and for an intensity of the at least one light source”  The limitations “is measured” “is inserted” “to obtain”, “to account” relate to method steps rendering the scope vague as the claim improperly mixes two categories of inventions.  Appropriate correction is needed.
In addition, the scope is indefinite as it recites a path length between a detector in the optical system and the fluid of the blood, serum or plasma in the test strip, while the sample is not part of the lateral flow device and reader accessory.  It is not clear as to whether the path lengths refers to a distance starting at the sample pad, the conjugate pad  or membrane sensitized  with a test line.   Appropriate correction is needed.
Note: If applicant overcomes the new matter rejection, the rejection below is in effect.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jena et al. (US 2014/0072189) and Gruler et al. (US 2010/0110439, Ids Reference) in view of Katruka et al. (US 2009-0163415, IDS Reference), Millipore Guide (2002;retrieved from http://www.millipore.com/publications.nsf/a73664f9f981af8c852569b9005b4eee/348ee7096d93729b85256bf40066a40d/$FILE/tb500en00.pdf).and Molecular Probes (2009, retrieved from https://assets.thermofisher.com/TFS-Assets/LSG/manuals/mp20880.pdf
Jena et al. disclose an optoelectronic reader accessory to analyze test strips with a mobile device (Fig. 1) ,the mobile device including a central processing unit (Fig. 27) , the system comprising: an optoelectronic reader accessory configured to be coupled to the mobile device, the accessory including – structure defining an aperture configured to permit light to pass into and out of the optoelectronic reader at a defined viewing axis [0023], structure defining a slot for operable insertion of the test strip, the slot being configured to orient the test strip to intersect the defined viewing axis [0023]at least one light source configured to emit light i.e. a light emitting diode [0023) a mechanism i.e. element 102(Fig.6) for to control configured to control electronic components on a circuit (Fig.8) within the optoelectronic reader and to operably communicate with the central processing unit of the mobile device [0086] when for example an out of range condition has occurred as for example low battery or out of range temperature [0078]-[0086] a control "circuit including a colored light source arranged to illuminate the in situ calibration target when activated." and [0125-0126] "a color intensity value in one color channel. ... ") at least one light source configured to emit light direct light from the at least one light source to a surface of a test zone of the test strip [0013] [0025], (figure 8 "plurality of light-emitting diodes (LEDs) 124" and [0023] "the at least one light source being arranged for illumination of the colorimetric test strip when the colorimetric test strip is registered within the slot. The at least one light source can be a light emitting diode.");an optical system configured to detect optical signals from the test strip(Fig 32) as for example a light box accessory that covers the mobile phone camera and restricts or eliminates light and aids in the alignment of the colorimetric strip with the camera, wherein the light box accessory can include a macro lens [0025];a light sensor within said housing to sense light reflected from the test strip when positioned in the test strip receiving channel ([0009] "the camera of the mobile device can be used to automatically detect the color of one or several reagent areas of the colorimetric strip." and [0023] "the at least one light source being arranged for illumination of the colorimetric test strip when the colorimetric test strip is registered within the slot.") a power source disposed within the optoelectronic reader and operatively coupled with the microcontroller, at least one light source, and the optical system [0024][0025][0070], 6Application No. 16/222,463 "the power source 57 includes a battery holder 58 that accommodates button- or coin-type batteries" and [0077]"An alternative embodiment may eliminate the power switch 52. Instead, the plurality of LEDs 124 can be activated by a switch that is internal to the light box accessory 30 and senses the presence of the colorimetric strip 56(for example, by a roller lever arm toggle micro switch or an optical path detection switch). Such an arrangement can provide the advantage of assuring that the colorimetric strip 56 is properly loaded into the light box accessory 30 before analysis images can be acquired. The arrangement can also prevent inadvertent activation of the LEDs that could drain the batteries.")  The optoelectronic reader of Jena et al., is configured to communicate signals representative of optical signals from the optical system to the central processing unit of the mobile device to be analyzed to provide quantitative color values as compared to calibration color which reads on a an estimate of a concentration of an analyte as the mobile device is equipped with  a software for the analysis of the colorimetric strip (Fig 1; figures 36 and 37 and [0021] "an analysis of the colorimetric strip using a software application loaded into the processor of the mobile device). 
Jena et al appears to be silent regarding a reflective surface to direct light from source to the strip for determining analyte concentration.   
Gruler et al. describes an optoelectronic reader [0019] and strips [0029] for determining analyte concentration ([0206]) with reflective surfaces to direct light ([0106]). Gruler et al. further suggests that the reflective mirrors are advantageous due to providing precise light directing ([0106]), suggesting motivation to incorporate reflective surfaces. Additionally, Gruler et al.  suggest that colorimetric or fluorescence data and concentration can be used to determine each other ([0139]) which can provide a quantitative measurement for the analyte for subsequent diagnostic purposes, suggesting motivation to use the data collected to determine the analyte concentration.  
Therefore, it would have been prima facie obvious, before the effective filing of the claimed invention, to incorporate reflective surfaces and concentration determination into the optoelectronic reader of Jena et al as suggest by Gruler et al. because this would provide for a precise light directing and a quantitative measurement for the analyte for subsequent diagnostic purposes.
As Jena et al teach the test strip comprises a reference or calibration color that can be used for calibration of the camera [0010]and therefore at the test line [0018]  and Gruler et al teach quantification can be performed using an internal standard [0155][0151,  one of ordinary skill would have found it obvious to assay fluorescent i.e. europium internal standard at the test line for convenience and for calibration purposes and it would have been with expectation of success that a reference measurement can be obtained when europium internal standard at the test line is measured prior to performing the lateral flow assay, wherein the reference measurement can be can used to account for a path length and light intensity as claimed as  the system of the prior art is the same as claimed and therefore capable to perform the same functions (instant claims 17,21)..  
The system of Jena et al and Gruler et al. is silent regarding the analyte is NT-proBNP in the blood, serum, or plasma.and regarding strip component i.e. a sample pad configured to retain blood cells while allowing fluid to pass through passive wicking on the test strip, 5Application No. 16/222,463 a conjugate pad configured to release fluorescently labeled antibodies upon contact with fluid wicking on the test strip, and wherein at least one light source is configured to emit light at a wavelength between 300-400nm.
Katruka et al. discloses an ELISA fluoroimmunoassay method for measuring a NT-proBNP concentration in a plasma wherein the fluoroimmunoassay comprises monoclonal antibodies used for capture, such as 15F11 or 15C4, and monoclonal antibodies used for detection, such as Eu-labeled 24Ell or 16E6 (see paragraphs [0058], [0086], [0173]; table l; claims 52-58; figures 12, 25). 
Millipore Guide teaches throughout the publication key aspects of immunochromatographic test strip design that need to be optimized for a specific analyte.   Millipore Guide teaches immunochromatographic test strips are modeled after existing immunoassay formats wherein immunochromatographic test strips comprise a sample pad a conjugate pad and a test line  comprising a capture reagent for the analyrte i.e. antibody (Fig.1; page 1), wherein the test strip can be integrated in hand held readers (page 1 left column)..  For analytes found in serum, porous media the sample pad can contain a filter that can separate cells from serum or plasma that enough volume is loaded on the immunodiagnostic test (pages 22, 36-38)  which reads on configured to retain blood cells while allowing fluid to pass through passive wicking on the test strip.   The conjugate pad is configured to release  labeled antibodies upon contact with fluid wicking on the test strip (page 19), wherein the label can be fluorescent (page 2).
It would have been prima facie obvious, before the effective filing of the claimed invention, to  have used a test strip as taught in Millipore to test for NT-proBNP analyte with the  optoelectronic reader of Jena et al as suggest by Gruler et al., wherein the strip is modeled after the immunoassay formats of Katruka et al. i.e. capture antibodies are printed on the membrane and detector europium labeled anti-proBNP antibodies are placed in the conjugated pad.  One would be motivated to do so as Millipore Guide teaches immunochromatographic test strips are modeled after existing immunoassay formats and reagent and because the NT-proBNP analyte concentration in serum/plasma has clinical relevance as taught in Katruka et al.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to  have customized the wavelengths in the UV range of 300-400 nm for application in the fluorescence mode in the optoelectronic reader of Jena et al as suggest by Gruler et al because light source/filters are available as taught in Gruler et al [0124] and thus suitable for the excitation of europium chelated taught in Katruka et al. as disclosed in Molecular Probes, see Fig. 1
One would be motivated to do so because replacing gold beads in lateral flow assays with fluorescence labels allows for a more sensitive readouts as taught in Gruler et al [0147].
Regarding claim 18, Millipore, the strip can be encased in a cassette (Fig.1), Jena et al teach the test strip is  encased in an adaptor structure  [0090], Fig 11; Gruler et al teach a cassette [0143].  
Regarding claims 19-20, Jena et al the optoelectronic reader comprises a circuit to detect an out of range condition [0014].
Regarding claim 22, providing a filter after emission of light would have been obvious for  color selection or to selectively transmit light in the emission peak of europium chelate as Gruler et al teach at least one filter is provided within the device for signal processing [0032][0044][0049][0059], wherein such filters are available to customize the wavelength range [0125] . 
Regarding claim 23, providing an end pad as claimed would it would have been obvious and conventional, as taught in Millipore. 

Claims 16-23  are  rejected under 35 U.S.C. 103 as being unpatentable over Depa et al. (US 20170234858, published August, 2017, IDS Reference) in view of  Gruler et al  Katruka et al. Millipore Guide and Molecular Probes

Depa et al. teach throughout the patent and especially in abstract,  a system to test for analyte in whole blood, serum, or plasma using an optoelectronic reader accessory to analyze test strips with a mobile device, the mobile device including a central processing unit (Fig.1), the system comprising: 
a test strip (Fig 5) comprising reaction pad that comprises a reagent that selectively capture the analyte at the reactive zone to develop a color that can be detected by the reader for measuring the concentration of an analyte in a bodily fluid sample [0006] as for example blood  [0050]-[0051](claim 13).  The test strip  can be housed within an adapter [0049] which reads on the instant cassette (instant claim 18).  
an optoelectronic reader accessory configured to be coupled to the mobile device (Fig.1) structure defining an aperture configured to permit light to pass into and out of the optoelectronic reader at a defined viewing axis (see fig 3B, optical aperture “26”; [0036] and having a structure defining a slot for operable insertion of the test strip, the slot being configured to orient the test strip to intersect the defined viewing axis, see Fig.3b “rails 40,41”[[0037]; at least one light source configured to emit light (fig 4c, “62”, a reflective surface configured to direct light from the at least one light source to a surface of a test zone of the test strip (Fig 4c,”68”) [0042]-[0047] an optical system configured to detect optical signals from the test strip (Fig 4c,”60”) [0042]-[0047].
a microcontroller configured to control electronic components on a circuit within the optoelectronic reader and to operably communicate with the central processing unit of the mobile device [0037], a power source disposed within the optoelectronic reader and operatively coupled with the microcontroller, at least one light source, and the optical system [0037], 6Application No. 16/222,463 wherein the optical path includes a filter to detect the level of incoming lights at different wavelengths [0054](instant claim 22) suitable for the analysis of the analyte [0060].  
The  optoelectronic reader accessory is configured to communicate signals representative of optical signals from the optical system to the central processing unit of the mobile device to be analyzed to provide an estimate of a concentration of an analyte[0009][0010] (claim 15).   The  optoelectronic reader accessory can comprise a circuit sensor configured to detect an out of range condition i.e. low battery or temperature [0054][0062](Instant claims 19-20).
Depa et al. is silent regarding the analyte is NT-proBNP in the blood, serum, or plasma.and regarding strip component i.e. a sample pad configured to retain blood cells while allowing fluid to pass through passive wicking on the test strip, 5Application No. 16/222,463 a conjugate pad configured to release fluorescently labeled antibodies as claimed  and wherein at least one light source is configured to emit light at a wavelength between 300-400nm.
Gruler et al , Katruka et al. Millipore Guide and Molecular Probes are relied upon as in the 103 rejection above.  
It would have been obvious to one skilled in the art at the time the invention was filed to have used a test strip as taught in Millipore to test for NT-proBNP analyte with the  optoelectronic reader of Depa et al. wherein the strip is modeled after the immunoassay formats of Katruka et al. i.e. capture antibodies are printed on the membrane and detector europium labeled anti-proBNP antibodies are placed in the conjugated pad and wherein optoelectronic reader is modified to comprise light source/filters for fluorescence detection as taught in Gruler et al [0124] and thus suitable for the excitation of europium chelated taught in Katruka et al. as disclosed in Molecular Probes, see Fig. 1
One would be motivated to do so as Millipore Guide teaches immunochromatographic test strips are modeled after existing immunoassay formats and reagent and because the NT-proBNP analyte concentration in serum/plasma has clinical relevance as taught in Katruka et al.  and because replacing colorimetric labels  in lateral flow assays with fluorescence labels allows for a more sensitive readouts as taught in Gruler et al [0147].
As Depa et al. teach mock test strips comprise a reference or calibration color that can be used for calibration of the camera and therefore at the test line [0052]  and Gruler et al teach quantification can be performed using an internal standard [0155][0151,  one of ordinary skill would have found it obvious to assay fluorescent i.e. europium internal standard at the test line for convenience and for calibration purposes and it would have been with expectation of success that a reference measurement can be obtained when europium internal standard at the test line is measured prior to performing the lateral flow assay, wherein the reference measurement can be can used to account for a path length and light intensity as claimed as  the system of the prior art is the same as claimed and therefore capable to perform the same functions (instant claims 17,21)..  
It would have also been obvious to one skilled in the art at the time the invention was filed to have customized the wavelengths in the UV range of 300-400 nm for application in the fluorescence mode in the optoelectronic reader of Depa et al. because light source/filters are available and can be customized to the application as taught in Depa et al. (page 12, middle paragraph)and Gruler et al  and one would motivated to optimize for  excitation of europium chelated taught in Katruka et al., wherein UV range of 300-400 nm is needed as disclosed in Molecular Probes, see Fig. 1.

Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
In response to Applicant argument that that the examiner's conclusion of obviousness is based upon improper hindsight reasoning because it uses 5 references,  it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 170 USPQ 209 (CCPA 1971).      In this case the knowledge taught in the cited reference was within the level of ordinary skill at the time the claimed invention was filed.  
Applicant admits that  both of the primary references (each of which is assigned to the assignee of the present application) teach various details of optoelectronic test strip readers,  but argues that neither Jena nor Depa teach anything of the specifics of the claimed test strip configuration for lateral flow test strip to test for analyte NT-proBNP in whole blood, serum, or plasma. Likewise, Gruler is silent with respect to the claimed lateral flow test strip as amended.  Applicant then argues that “Katruka is cited for its teaching with respect to NT-proBNP immunoassay and Millpore is cited for optimization considerations for specific analytes, but neither of these references has any express teachings or suggestions for using these techniques in the context of the claimed lateral flow test strip specifically designed for the claimed optoelectronic reader. Likewise, Molecular Probes has teachings regarding wavelengths for use with Europium chelate microspheres, but there is no express teaching with respect to use of such microspheres in the lateral flow test strip as claimed and amended.”. 
In response to this it is initially noted that the newly amended claims introduce new matter and are indefinite as set forth in the rejection above.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145.  In addition,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and not is it that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  See MPEP 2145.  In this case, by Applicant admission, the optoelectronic reader  of Depa is suitable for enabling point of care testing using a test strip (page 22 first paragraph) and  modifying the device as taught in Gruler et al to include a fluorescence internal standard at test line and to include a sample pad configured to retain blood cells it was well known and understood as taught in the Millipore reference.  Further  It would have been obvious to one skilled in the art at the time the invention was filed to have used a test strip as taught in Millipore to test for NT-proBNP analyte with the  optoelectronic reader of Jena or Depa et al. wherein the strip is modeled after the immunoassay formats of Katruka et al. i.e. capture antibodies are printed on the membrane and detector europium labeled anti-proBNP antibodies are placed in the conjugated pad and wherein optoelectronic reader is modified to comprise light source/filters for fluorescence detection as taught in Gruler et al [0124] and thus suitable for the excitation of europium chelated taught in Katruka et al. as disclosed in Molecular Probes, see Fig. 1
In response to applicant arguments that “with respect to amended dependent claims 17 and 21, it is respectfully submitted that the reference color taught by Jena is not the same as the test line as claimed. The reference color in Jena is used as a calibration for the camera in Jena. As described in the Summary, "the embodiments described herein provide combinations of techniques that enable these restrictions to be overcome by the use of a fluorescent reference line, co-locating control lines, and using different wavelengths to spectrally separate information that is spatially co-located.", it is initially noted that the scope of amended claims 17 and 21 is vague as set forth in the 112b rejection.  
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., co-locating control lines, and using different wavelengths to spectrally separate information that is spatially co-located) are not recited in the rejected claim(s).  
Conclusion
No claims are allowable.
All other objections and rejections recited in the Office Action of 4/16/2021  are withdrawn in view of Applicant's amendments and/or arguments. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641